Citation Nr: 1624981	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  05-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a disability rating greater than 10 percent for chondromalacia patella of the right knee.

4.  Entitlement to a disability rating greater than 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.

6.  Entitlement to an initial rating greater than 60 percent for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.

7.  Entitlement to service connection for a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine, for purposes of VA outpatient treatment only.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities, degenerative joint disease of the bilateral knees, and chondromalacia patella of the bilateral knees.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1958 to February 1990.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted, in pertinent part, the Veteran's claims of service connection for degenerative joint disease of the bilateral knees (which was characterized as separate service connection claims for arthritis of the left knee and for arthritis of the right knee), assigning separate 10 percent ratings for each knee effective January 4, 2001.  The RO also denied the Veteran's claims for disability ratings greater than 10 percent for chondromalacia patella of the right knee and for chondromalacia patella of the left knee.  The RO finally denied the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  The Veteran disagreed with this decision in March 2003.  He perfected a timely appeal in January 2005.  A Travel Board hearing was held at the RO in January 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In March 2009, the Board denied, in pertinent part, the Veteran's higher initial rating claims for degenerative joint disease of the bilateral knees and increased rating claims for chondromalacia patella of the bilateral knees.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  In August 2010, the Court granted the Joint Motion and vacated and remanded that part of the Board's March 2009 decision which denied the Veteran's higher initial rating claims for degenerative joint disease of the bilateral knees and increased rating claims for chondromalacia patella of the bilateral knees.  

This matter also is on appeal from a September 2010 rating decision in which the RO granted a claim of service connection for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities, assigning a 60 percent rating effective January 4, 2001, a temporary total (100 percent) disability rating effective January 19, 2001, based on the need for surgical or other treatment necessitating convalescence, a 60 percent rating effective April 1, 2001, a temporary total (100 percent) disability rating effective October 4, 2001, based on the need for surgical or other treatment necessitating convalescence, and a 60 percent rating effective December 1, 2001.  The Veteran disagreed with this decision later in September 2010.  He perfected a timely appeal in May 2012.

In March 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also inferred a TDIU claim based on a review of the record evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the current nature and severity of his bilateral knee disabilities and the impact of his service-connected disabilities on his employability.  Additional records subsequently were associated with the Veteran's claims file and the requested examinations occurred in April 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter next is on appeal from an April 2014 rating decision in which the RO denied a claim of service connection for a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine (which was characterized as problems with teeth due to dry mouth as a result of taking medications for back problems), for purposes of VA outpatient treatment only.  The Veteran disagreed with this decision later in April 2014.  He perfected a timely appeal in November 2014 and requested a videoconference Board hearing at the RO.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

The issues of entitlement to an initial rating greater than 60 percent for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and entitlement to service connection for a disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine, for purposes of VA outpatient treatment only, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected degenerative joint disease of the right knee is manifested by, at worst, complaints of severe pain, flexion limited to 80 degrees without pain and crepitus but with tenderness to palpation over the joint lines, and x-ray evidence of mild arthritis.

2.  The record evidence shows that the Veteran's service-connected degenerative joint disease of the left knee is manifested by, at worst, complaints of severe pain, reported functional loss due to pain during flare-ups, and x-ray evidence of mild arthritis.

3.  The record evidence shows that the Veteran's service-connected chondromalacia patella of the right knee is manifested by, at worst, complaints of pain and giving way and reported increased loss of function over time.

4.  The record evidence shows that the Veteran's service-connected chondromalacia patella of the left knee is manifested by, at worst, complaints of pain and giving way.

5.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.

6.  Service connection currently is in effect for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities, evaluated as 60 percent disabling effective December 1, 2001, chondromalacia of the left knee, evaluated as 10 percent disabling effective December 5, 1991, chondromalacia of the right knee, evaluated as 10 percent disabling effective December 1, 1992, degenerative joint disease of the left knee, evaluated as 10 percent disabling effective January 4, 2001, degenerative arthritis of the right knee, evaluated as 10 percent disabling effective January 4, 2001, residuals of a fracture of the first metacarpal of the left thumb, evaluated as zero percent disabling effective January 4, 2001, and residuals of a nasal fracture, evaluated as zero percent disabling effective January 4, 2001.

7.  The record evidence indicates that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015).  

2.  The criteria for an initial rating greater than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

3.  The criteria for a disability rating greater than 10 percent for chondromalacia patella of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

4.  The criteria for a disability rating greater than 10 percent for chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

5.  The criteria for entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.808, 4.21, 4.40, 4.63 (2015).

6.  The criteria for a TDIU due to service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's TDIU claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's higher initial rating claims for degenerative joint disease of the right knee and of the left knee and his increased rating claims for chondromalacia patella of the right knee and of the left knee, the Board notes that, in letters issued in April 2009, January 2014 and in January 2016, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his bilateral knee disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected chondromalacia patella of the bilateral knees had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disabilities had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected chondromalacia of the bilateral knees.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disabilities and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disabilities and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in January 2005 and supplemental statements of the case in May 2005, April and October 2008, and in December 2015 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board also finds that Vazquez-Flores is not applicable to the Veteran's higher initial rating claims for degenerative joint disease of the right knee and for degenerative joint disease of the left knee.  According to OGC, because these claims arise from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

As will be explained below in greater detail, the evidence does not support granting higher initial ratings for degenerative joint disease in either of the Veteran's knees.  The evidence also does not support granting increased ratings for chondromalacia patella in either of the Veteran's knees.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard , 4 Vet. App. at 394.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's higher initial rating claims and increased rating claims are all being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for degenerative joint disease of the right knee and degenerative joint disease of the left knee, and because the Veteran was fully informed of the evidence needed to substantiate these claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard, 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran also has been provided with VA examinations which address the current nature and severity of his degenerative joint disease and chondromalacia patella of the bilateral knees.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only, the Board notes that the dispositive issue in this appeal is whether service connection is in effect for disabilities resulting in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips; in other words, because the outcome of this appeal turns on application of the law to the undisputed facts, an examination is not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating and Increased Rating Claims

The Veteran contends that his service-connected degenerative joint disease of the right knee and degenerative joint disease of the left knee are both more disabling than currently (and initially) evaluated.  He specifically contends that his knees are both so painful due to arthritis that he has difficulty walking even very short distances and driving his car.  He also contends that his service-connected chondromalacia patella of the right knee and chondromalacia patella of the left knee are both more disabling than currently evaluated.  He specifically contends that he experiences recurrent patellar subluxation and lateral instability which leads to giving way in both of his knees.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claims for degenerative joint disease of the right knee and for degenerative joint disease of the left knee, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the Veteran's increased rating claims for chondromalacia patella of the right knee and for chondromalacia patella of the left knee, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable. 

The Veteran's service-connected degenerative joint disease of the right knee currently is evaluated as 10 percent disabling effective January 4, 2001, under 38 C.F.R. § 4.71a, DC 5010 (traumatic arthritis).  Similarly, the Veteran's service-connected degenerative joint disease of the left knee also is evaluated currently as 10 percent disabling effective January 4, 2001, under 38 C.F.R. § 4.71a, DC 5010.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  DC 5010 provides that traumatic arthritis will be rated as degenerative arthritis under DC 5003.  A 10 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints groups.  A maximum 20 percent rating is assigned for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2015).

The Veteran's service-connected chondromalacia patella of the right knee currently is evaluated as 10 percent disabling effective December 1, 1992, under 38 C.F.R. § 4.71a, DC 5257 (other knee impairment).  Similarly, the Veteran's service-connected chondromalacia patella of the left knee currently is evaluated as 10 percent disabling effective December 5, 1991, under 38 C.F.R. § 4.71a, DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (2015).  A 10 percent rating is assigned under DC 5257 for slight recurrent subluxation or lateral instability of the knee.  A higher 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background 

The record evidence shows that, on private x-rays of the Veteran's knees taken in January 1993, there was no evidence of degenerative joint disease.

On VA examination in March 2001, the Veteran's complaints included bilateral knee pain, chondromalacia of the bilateral knees since active service, and bilateral knee instability.  A history of "problems with both knees" was noted.  The Veteran stated that his bilateral knee pain was "[q]uite severe" even when taking OxyContin.  Physical examination showed his right knee was "a little puffy" but without synovial effusion and a markedly decreased range of motion in both knees.  The VA examiner stated that both of the Veteran's knees "exhibit weakened movement, excess fatigability, and incoordination, but additional range of motion cannot be stated."  X-rays of the left knee showed mild narrowing of the joint space medially.  X-rays of the right knee showed minimal narrowing of the joint space medially.  The VA examiner opined that the Veteran's degenerative arthritis "is secondary to and aggravated by the service connected injury to the knees."  The diagnoses included bilateral patellofemoral pain syndrome and minimal degenerative joint disease of both knees.

On VA examination in April 2008, the Veteran's complaints included bilateral knee pain, stiffness, and occasional locking.  He described his pain as moderate intermittent pain underneath and around the bilateral patellae.  He also reported giving way and occasional locking due to bilateral knee stiffness.  He experienced flare-ups of knee pain once every 3 months with severe pain.  Driving was difficult and he was unable to sit for more than 10 minutes without knee pain.  Physical examination of the right knee showed it was swollen with tenderness underneath the patella, a painful range of motion, and no objective evidence of instability.  Physical examination of the left knee showed no swelling, tenderness underneath the patella, a painful range of motion, and no objective evidence of instability.  X-rays of the bilateral knees showed minimal early osteoarthritis.  The diagnoses were right knee patellofemoral pain syndrome and left knee patellofemoral joint syndrome.

The Veteran testified at his January 2009 Board hearing that he sought medical treatment for bilateral knee pain during active service.  See Board hearing transcript dated January 6, 2009, at pp. 5.  He also testified that his bilateral knee pain was constant and reported bilateral knee stiffness, giving way, and swelling.  Id., at pp. 12-14.

On VA examination in April 2011, the Veteran's complaints included bilateral knee pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran rated his bilateral knee pain as 6-8/10 on a daily basis (which 10/10 being the worst imaginable pain).  He denied any instability or giving way of either knee.  Physical examination of the knees showed no synovial thickening, fluid collection, or point tenderness, a full painless range of motion without restrictions, no ligamentous instability, and no additional limitation of motion due to any DeLuca factors.  X-rays of the knees showed mild degenerative joint disease of the left knee and a normal right knee.  The diagnoses included mild degenerative joint disease of the left knee and bilateral knee chondromalacia.

On VA knee conditions Disability Benefits Questionnaire (DBQ) in June 2015, the Veteran complained of worsening bilateral knee pain.  He reported flare-ups of severe bilateral knee pain when driving and in prolonged sitting.  He also reported that his ability to walk up and down stairs was limited due to his bilateral knee problems.  Range of motion testing of the bilateral knees showed flexion to 80 degrees in each knee without pain and crepitus but with tenderness to palpation over the joint lines.  The Veteran declined to perform repetitive testing.  The Veteran's bilateral knee functional ability was limited by pain.  Physical examination of the both knees showed 5/5 muscle strength, no muscle atrophy, no ankylosis, and no recurrent subluxation, lateral instability, recurrent effusion, or joint instability.  The Veteran occasionally used bilateral knee braces.  X-rays of the knees showed arthritis.  The Veteran "cannot stand, sit, or walk for too long" due to his knee problems.  The diagnosis was bilateral knee osteoarthritis.

On VA knee conditions DBQ in February 2016, the Veteran's complaints were unchanged.  "Pain occurs more frequently at rest as well as with activity."  The Veteran reported flare-ups of severe bilateral knee pain across both knees.  He also reported occasional loss of function.  Range of motion testing of the bilateral knees showed full flexion and extension without pain, tenderness to palpation, or crepitus in either knee.  There was no additional limitation of motion in either knee on repetitive testing.  The Veteran experienced functional loss in the left knee due to pain during flare-ups.  Physical examination of the knees showed 5/5 muscle strength, no muscle atrophy, and no ankylosis, recurrent subluxation, or joint instability.  The VA examiner stated, "Today's exam does not suggest increased loss of function over time" in the right knee.  The diagnoses were bilateral knee degenerative arthritis and bilateral knee chondromalacia.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of entitlement to initial ratings greater than 10 percent for degenerative joint disease of the right knee and for degenerative joint disease of the left knee.  The Veteran contends that his service-connected degenerative joint disease of the bilateral knees is worse than currently (and initially) evaluated in each knee, resulting in significant difficulty walking a short distance and trouble driving his car.  The record evidence does not support his assertions regarding an objective worsening of either of these service-connected disabilities at any time during the appeal period.  It shows instead that the Veteran's service-connected degenerative joint disease of the right knee is manifested by, at worst, complaints of severe pain, flexion limited to 80 degrees without pain and crepitus but with tenderness to palpation over the joint lines, and x-ray evidence of mild arthritis throughout the appeal period.  It also shows that the Veteran's service-connected degenerative joint disease of the left knee is manifested by, at worst, complaints of severe pain, reported functional loss due to pain during flare-ups, and x-ray evidence of mild arthritis.  VA examinations conducted during the pendency of this appeal did not indicate that the Veteran experiences arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (i.e., a 20 percent rating under DC 5010) such that higher initial ratings are warranted for either of his knees.  See 38 C.F.R. § 4.71a, DC 5010 (2015).  These examinations showed instead that, although the Veteran continued to complain of severe bilateral knee pain, only mild arthritis was present in each of his knees.  The Veteran also has not identified or submitted any evidence, demonstrating his entitlement to initial ratings greater than 10 percent for degenerative joint disease of the right knee or for degenerative joint disease of the left knee.  In summary, the Board finds that the criteria for initial ratings greater than 10 percent for degenerative joint disease of the right knee and for degenerative joint disease of the left knee have not been met.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims for increased ratings greater than 10 percent for chondromalacia patella of the right knee and for chondromalacia patella of the left knee.  The Veteran contends that his service-connected chondromalacia patella of the bilateral knees is more disabling than currently evaluated.  The record evidence does not support his assertions regarding an objective worsening of either of these service-connected disabilities.  It shows instead that, although the Veteran complained of bilateral knee pain and giving way and increased loss of function in the right knee, his bilateral knee joints were stable on repeated physical examinations conducted during the appeal period.  The Board acknowledges that the Veteran's February 2016 VA examination indicated that he experienced functional loss in the left knee due to pain during flare-ups.  The Board finds it highly significant that the Veteran himself reported to the February 2016 VA examiner that his flare-ups of left knee pain only were occasional and the examination unfortunately was not conducted during a flare-up of left knee pain.  Range of motion testing of the left knee in February 2016 instead showed full flexion and extension without pain, tenderness to palpation, or crepitus in either knee and no additional limitation of motion on repetitive testing.  Critically, there is no indication that the Veteran experiences moderate or severe recurrent subluxation or lateral instability (i.e., a 20 or 30 percent rating under DC 5257) as a result of his service-connected chondromalacia of the right knee or service-connected chondromalacia of the left knee.  See 38 C.F.R. § 4.71a, DC 5257 (2015).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to disability ratings greater than 10 percent for chondromalacia patella of the right knee and for chondromalacia patella of the left knee.  Thus, the Board finds that the criteria for disability ratings greater than 10 percent for chondromalacia patella of the right knee and for chondromalacia patella of the left knee have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected degenerative joint disease of the bilateral knees or for his service-connected chondromalacia patella of the bilateral knees.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected degenerative joint disease of the bilateral knees and for his service-connected chondromalacia patella of the bilateral knees are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities throughout the appeal period.  This is especially true because the 10 percent ratings assigned for each of these service-connected disabilities contemplates the mild bilateral knee disabilities experienced by Veteran (which is shown by the record evidence, as discussed above).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported that he stopped working in approximately 2002 as a result of his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.  As discussed in more detail below, the Board is granting a TDIU claim due exclusively to the Veteran's service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.  It appears that the Veteran was hospitalized for a right knee meniscectomy in approximately 1999, several years before he filed his currently appealed claims.  He also is in receipt of a temporary total (100 percent) disability rating based on the need for convalescence following his right knee surgery in 1999.  The record evidence finally does not indicate that these service-connected bilateral knee disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule such that the Veteran is entitled to extraschedular consideration under Johnson.  In summary, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Automobile and Adaptive Equipment or Adaptive Equipment Only Claim

The Veteran contends that he is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  It appears that the Veteran essentially contends that, because he uses a cane for ambulation as a result of his service-connected lumbosacral spine and bilateral knee disabilities, he is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.

Laws and Regulations

A Veteran with a service-connected disability that results in loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; or, ankylosis of one or both knees or one or both hips is eligible for financial assistance in the purchase of one automobile or other conveyance or entitled to necessary adaptive equipment.  See 38 C.F.R. § 3.808 (2015).

Specifically, VA shall repair, replace or reinstall adaptive equipment deemed necessary for the operation of an automobile or other conveyance acquired in accordance with the provisions of Title 38, Chapter 39, and provide, repair, replace, or reinstall such adaptive equipment for any automobile or other conveyance which an eligible person may previously or subsequently have acquired, where the Veteran has a service-connected disability that includes one of the following: loss or permanent loss of use of one or both feet, or loss or permanent loss of use of one or both hands, or permanent impairment of vision of both eyes to the required specified degree.  38 U.S.C.A. § 3901 (West 2014); 38 C.F.R. § 3.808 (2015). 

The loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2015).

For adaptive equipment eligibility only, a showing of ankylosis of one or both knees or one or both hips is sufficient to establish entitlement.  38 U.S.C.A. § 3902 (West 2014); 38 C.F.R. § 3.808(b)(1)(iv) (2015).

Analysis

The Board finds that the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only must be denied as a matter of law.  Service connection is not in effect for any disability which results in loss or loss of use of the feet or hands, vision impairment, severe burn injury, or ankylosis of one or both knees or one or both hips.  Ankylosis was not found in either of the Veteran's knees during repeated physical examinations conducted during the pendency of this appeal.  And the Veteran's assertion that his use of a cane due to his service-connected lumbosacral spine and bilateral knee disabilities entitles him to an automobile and adaptive equipment or adaptive equipment only is without legal merit.  In summary, because the threshold legal criteria are not met, the Veteran's claim of entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied based on the lack of legal merit.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808; see Sabonis, 6 Vet. App. at 430.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached with respect to the claims denied in this appeal.

TDIU Claim

The Veteran contends that he is entitled to a TDIU.  He specifically contends that his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and service-connected bilateral knee disabilities preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.  The Veteran contends that his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and his service-connected bilateral knee disabilities cause his unemployability.  The Board agrees with the Veteran's argument that his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities precludes him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  

A review of the record evidence shows that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  Service connection is in effect for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities, evaluated as 60 percent disabling effective December 1, 2001, chondromalacia of the left knee, evaluated as 10 percent disabling effective December 5, 1991, chondromalacia of the right knee, evaluated as 10 percent disabling effective December 1, 1992, degenerative joint disease of the left knee, evaluated as 10 percent disabling effective January 4, 2001, degenerative arthritis of the right knee, evaluated as 10 percent disabling effective January 4, 2001, residuals of a fracture of the first metacarpal of the left thumb, evaluated as zero percent disabling effective January 4, 2001, and residuals of a nasal fracture, evaluated as zero percent disabling effective January 4, 2001.  The Veteran's combined disability rating for compensation is 80 percent effective December 1, 2001.  See 38 C.F.R. § 4.25 (2015).

The Board observes that, following the March 2011 remand and after the Veteran filed his VA Form 21-8940 in December 2015 identifying his former employer, the AOJ attempted to obtain the Veteran's employment records from his former employer.  The AOJ sent 2 separate letters to the Veteran's former employer in January and in February 2016 at the mailing address which the Veteran had provided on his December 2015 VA Form 21-8940.  The Veteran was advised by the AOJ in February 2016 correspondence that it ultimately was his responsibility to see that VA receive his employment records from his former employer.  To date, the Veteran has not responded.  In March 2016, the AOJ's letter to the Veteran's former employer was marked returned to sender by the postal service and returned to VA.  

The Board notes in this regard that the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is not clear why the Veteran did not respond to VA's February 2016 request for assistance in obtaining his employment records from his former employer.  Given the Veteran's failure to respond to this request, the Board notes that there is only limited evidence concerning the Veteran's employment history and it is not entirely clear from a review of this evidence whether the Veteran currently is employed.  The Board also notes that it cannot reject the Veteran's TDIU claim by relying on conjecture concerning his employment status (i.e., that he may be employed currently) rather than evidence or information concerning his current employment status and the impact, if any, of his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities on any current employment.  See Friscia, 7 Vet. App. at 294 (citation omitted).

Nevertheless, the Board finds that the medical evidence of record supports granting the Veteran's TDIU claim.  It shows that the Veteran's service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities interfered with his reported prior employment as a software developer programmer/analyst and likely prevented him from continuing in this line of work after he was forced to quit in approximately 2002.  The Board finds it highly significant that, on VA examination in April 2008, the Veteran reported that "the knee condition did not have any effect on his job" while he was employed.  He also reported that he last had worked in 2002 and currently was unemployed.  On VA general medical examination in April 2011, the Veteran stated that he last had worked in 2002 in computers and was not employed currently.  Following this examination, the VA examiner opined that all of the Veteran's service-connected disabilities, to include degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities, caused an inability to seek and maintain substantially gainful employment.  The rationale for this opinion was that the Veteran "has severe pain and limitations of ambulation due to the [service-connected] conditions.  He is incapable of performing jobs requiring moderate physical exertion.  He could work at a desk job for a limited period due to the chronic pain syndrome."

In summary, the Veteran essentially has asserted that he has been unable to work since approximately 2002 as a result of his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities.  He specifically denied that his service-connected bilateral knee disabilities had interfered with his prior employment when asked about the impact of these disabilities on his employability by a VA examiner in April 2008.  The record evidence demonstrates that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  Although he did not submit requested records concerning his employment history, the medical evidence suggests that the Veteran's service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities precludes his employability.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities have been met.  See also 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a disability rating greater than 10 percent for chondromalacia patella of the right knee is denied.

Entitlement to a disability rating greater than 10 percent for chondromalacia patella of the left knee is denied.

Entitlement to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

The Veteran contends that his service-connected degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities is more disabling than currently evaluated.  He also contends that he incurred a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine.  He specifically contends that, because he is required to take medications to treat his service-connected degenerative joint disease of the lumbosacral spine, and because these medications result in dry mouth and tooth decay, he is entitled to service connection on a secondary basis for the dental disability which he experiences as a result of taking the medications required to treat his service-connected back disability.  The Board notes in this regard that service connection for dental disabilities (such as tooth decay and dry mouth) is available only for purposes of VA outpatient treatment; thus, this issue has been recharacterized as stated on the title page of this decision.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

As noted in the Introduction, the Veteran requested a videoconference Board hearing at the AOJ when he perfected a timely appeal on these claims in November 2014.  He specifically checked a box indicating that he wanted to appeal all of the issues pending in his case.  The Board notes that the Veteran already has had a Travel Board hearing before the undersigned Veterans Law Judge in January 2009 on the issues adjudicated in this decision; thus, he is not entitled to another Board hearing on these issues.  To date, however, the Veteran has not been scheduled for a Board hearing on his higher initial rating claim for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and his service connection claim for a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine, for purposes of VA outpatient treatment only.  

The Board notes here that the AOJ advised the Veteran in March 2015 correspondence that, pursuant to his request for a videoconference Board hearing, he was being placed on a list of Veterans awaiting videoconference Board hearings.  It is not clear from a review of the record evidence whether the Veteran's pending videoconference Board hearing request has been satisfied although it has not been withdrawn.  Thus, on remand, the Veteran should be scheduled for a videoconference Board hearing at the AOJ which addresses his higher initial rating claim for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and his service connection claim for a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine, for purposes of VA outpatient treatment only.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the AOJ on the issues of entitlement to an initial rating greater than 60 percent for degenerative joint disease of the lumbosacral spine with radiculopathy of the bilateral lower extremities and entitlement to service connection for a dental disability manifested by tooth decay, including as due to medication prescribed to treat service-connected degenerative joint disease of the lumbosacral spine, for purposes of VA outpatient treatment only.  A copy of the notice letter sent to the Veteran concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


